ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Christopher M. Johns, Esquire, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 10th day of June, 2013.
ORDERED, that Respondent, Christopher M. Johns, shall be and he is hereby disbarred by consent from the practice of law in the State of Maryland; said Order to take effect on Monday, July 8, 2013; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Christopher M. Johns from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).